          Case 3:17-cv-00228-MMD-WGC Document 197 Filed 04/01/21 Page 1 of 3




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                                    DISTRICT OF NEVADA
 7 KEITH A. WARREN,                                         Case No.: 3:17-cv-00228-MMD-WGC
 8              Plaintiff,                                                ORDER
 9 v.

10 NEVADA DEPARTMENT OF
   CORRECTIONS, et al.,
11
                Defendants.
12

13
            Before the court is Plaintiff’s “Motion to Re-Open Discovery” (ECF No. 196). Plaintiff
14
     requests an additional 90 days to complete discovery “in order to allow Warren to finalize all
15
     undisclosed and untruthful discovery issues.” (Id. at 4.)
16
            On February 7, 2019, the court issued its screening order regarding Plaintiff’s First
17
     Amended Complaint and referred the case to the court’s inmate early mediation program. (ECF
18
     No. 11.)
19
            On May 21, 2019, the court held an early mediation conference, at which time the case
20
     did not settle. (ECF No. 16.) Thereafter, the court issued its order granting Plaintiff’s motion to
21

22
                                                      1
23
          Case 3:17-cv-00228-MMD-WGC Document 197 Filed 04/01/21 Page 2 of 3




 1 proceed IFP and ordered the case to proceed subject to the findings of the screening order. (ECF

 2 No. 19.)

 3         On July 30, 2019, Defendants filed their Answer to Plaintiff’s First Amended Complaint.
 4 (ECF No. 28.)

 5         On July 31, 2019, the court issued its Scheduling Order setting a discovery deadline of
 6 October 29, 2019. (ECF No. 29.)

 7         On August 19, 2019, Plaintiff filed a motion to file a second amended complaint. (ECF No.
 8 32.)

 9         On October 23, 2019, Plaintiff filed a motion for extension of discovery. (ECF No. 40.)
10 The court granted Plaintiff’s motion and extended the discovery deadline to December 30, 2019.

11 (ECF No. 41.)

12         On December 2, 2019, Chief District Judge Miranda M. Du issued her order granting
13 Plaintiff’s motion to file second amended complaint. (ECF No. 48.)

14         On June 5, 2020, Plaintiff filed a second request to extend discovery (ECF No. 94), which
15 was granted by the court extending the discovery deadline to September 7, 2020. (ECF No. 97.)

16         On July 30, 2020, Plaintiff filed a third request to extend discovery. (ECF No. 99.) The
17 court granted the motion and extended the discovery deadline to August 31, 2020. (ECF No. 100.)

18         On August 14, 2020, the court again extended the discovery deadline to December 7, 2020,
19 after giving Defendants until September 14, 2020, to respond to outstanding discovery requests.

20 (ECF No. 103.)

21 ///

22
                                                   2
23
        Case 3:17-cv-00228-MMD-WGC Document 197 Filed 04/01/21 Page 3 of 3




 1         On November 13, 2020, Plaintiff filed a fourth motion to extend discovery (ECF No. 129.)
 2 The court granted Plaintiff’s motion and extended the discovery deadline to January 21, 2021.

 3 (ECF No. 135.)

 4         As reflected above, discovery closed on January 21, 2021. (ECF No. 135.) Now, some
 5 two months after the expiration of the frequently extended discovery deadline and about a month

 6 before the dispositive motion deadline, Plaintiff requests the court reopen discovery “to allow

 7 Warren to finalize all undisclosed and untruthful discovery issues.” (ECF No. 196 at 4.) Plaintiff’s

 8 motion is untimely and reopening discovery is unnecessary. Discovery in this case has been

 9 ongoing since approximately August 2019.

10         IT IS HEREBY ORDERED that Plaintiff’s “Motion to Re-Open Discovery” (ECF No.
11 196) is DENIED.

12         IT IS FURTHER ORDERED that the dispositive motion deadline remains set for
13 April 16, 2021, and the deadline to file the Joint Pretrial Order is May 14, 2021.

14         DATED: April 1, 2021.
15
                                                 _________________________________________
16                                               WILLIAM G. COBB
                                                 UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22
                                                    3
23
